DETAILED ACTION
Notice to Applicant
In the amendment dated 12/8/2021, the following has occurred: Claims 3, 4, 6, and 8 have been amended; Claims 1 and 2 have been canceled; Claims 11-14 have been added. Claims 3-14 are pending and are examined herein.
Allowable Subject Matter
Claims 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 3 has been rewritten to include the subject matter of the independent claim, including a bus bar with 1) a bonding portion extending in a direction parallel to the electrode lead; 2) and exposed portion bent from the bonding portion to extend in a direction perpendicular to the bonding portion and drawn out of the bus bar frame; 3) a hook portion extending from an end of the bonding portion in a direction parallel to the exposed portion; 4) wherein the bus bar frame includes a hook accommodation groove and a hooking fixing portion having a shape corresponding to a shape of the hook portion so as to be fastened with the hook portion.
	Claim 3 was previously rejected over Han (US 2007/0207377) and Yoon (US 2013/0045401). Han teaches a U-shaped bus bar bent around a bus bar frame, and element 520 was previously cited as corresponding to a “hook fixing portion” since it is a groove in the frame that the bus bar appears to be slid through and bent around (see Figs. 7-9). Yoon teaches bent bus bars 160 with a bonding portion and a bent exposed portion for connecting neighboring cells (see Fig. 2). But Han and Yoon do not teach a hook accommodation groove and a hooking fixing portion on the bus bar frame having a shape corresponding to the shape of the hook portion of the bus bar, as now claimed. KR 10-2014-0137044, previously cited in an IDS, teaches a bus bar frame with wing portions that might be described as hooks, 

    PNG
    media_image1.png
    522
    547
    media_image1.png
    Greyscale

The claimed combination therefore is not taught in the prior art, nor does the prior art of record appear to render it obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/               Examiner, Art Unit 1723